UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4418


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

AFRIES SANDONICAES MAHAM,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cr-00266-D-1)


Submitted: April 25, 2019                                         Decided: May 23, 2019


Before MOTZ and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate
Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Afries Sandonicaes Maham appeals from his 180-month sentence imposed

pursuant to his guilty plea to being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g) (2012). On appeal, Maham challenges his classification as an armed

career criminal, arguing that his prior North Carolina breaking or entering convictions did

not qualify as violent felonies under the Armed Career Criminal Act (“ACCA”). We

affirm.

          We review de novo whether a prior conviction qualifies as a violent felony under

the ACCA. United States v. Winston, 850 F.3d 677, 683 (4th Cir. 2017). Under the

ACCA, a defendant convicted of violating § 922(g) is subject to a mandatory minimum

sentence of 15 years’ imprisonment if he has at least three prior convictions for either a

violent felony or a serious drug offense. 18 U.S.C. § 924(e) (2012). “The ACCA defines

‘violent felony’ to include, as relevant here, any offense that ‘is burglary.’” United

States v. Mungro, 754 F.3d 267, 268 (4th Cir. 2014) (quoting 18 U.S.C.

§ 924(e)(2)(B)(ii)).

          To determine if North Carolina breaking or entering qualifies as burglary, we

apply the categorical approach.      Winston, 850 F.3d at 683.     Under the categorical

approach, we “focus solely on whether the elements of the crime of conviction

sufficiently match the elements of generic burglary, while ignoring the particular facts of

the case.” Mathis v. United States, 136 S. Ct. 2243, 2248 (2016). The Supreme Court

has defined generic burglary as “an unlawful or unprivileged entry into, or remaining in,



                                              2
a building or other structure, with intent to commit a crime.” Taylor v. United States, 495
U.S. 575, 598 (1990).

       Maham argues that North Carolina breaking or entering is broader than generic

burglary because its “building” element includes certain mobile homes and travel trailers.

But since generic burglary under the ACCA “includes burglary of a structure or vehicle

that has been adapted or is customarily used for overnight accommodation,” United

States v. Stitt, 139 S. Ct. 399, 403–04 (2018), Maham fails to demonstrate that North

Carolina breaking or entering is broader than generic burglary and thus not categorically

a violent felony.

       Accordingly, we affirm the district court’s judgment. We deny Maham’s motion

to place the case in abeyance. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            3